Case 5:19-mj-03548 Document 1 Filed on 12/19/19 in TXSD Page 1 of 3

AO 91 (Rev. 11/11} Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
v.
Luis Alonso SAAVEDRA-Sanchez ) Case No.
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 17, 2019 in the county of Jim Hogg in the
Southern District of Texas ; the defendant(s) violated:
Code Section Offense Description
8 USC 1324 Knowing and in reckless disregard of the fact that an alien had come to, entered, and

remained in the United States in violation of law, did transport and move and attempted to
transport and move and conspired to transport and move such alien within the United
States by means of transportation and otherwise in furtherance of such violation of law.

This criminal complaint is based on these facts:

Continued on Affidavit

[V ]Continued on the attached sheet. /S/Joshua Steele

 

Complainant’s signature

Joshua Steele Border Patrol Agent

 

Frinted name and title
Sworn to before me and signed in my presence,

Date: December 20, 2019

 

Judge's signature

City and state: Laredo, Texas Diana Song Quiroga _U.S. Magistrate Judge
Printed name and title

 
CONTINUATION OREREMINALOQMBLADGUment 1 Filed on 12/19/19 in TXSD Page 2 of 3

AFFIDAVIT

In support of Criminal Complaint

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V.
Luis Alonso SAA VEDRA-Sanchez Case Number:
1, On December 17, 2019, at approximately 9:50 p.m., a Border Patrol Agent (BPA) was working his assigned roving patrol

duty on South Texas Highway (SH) 16, when he encountered a silver in color sedan.

2. BPA was traveling northbound towards the SH 16 traffic checkpoint near the Bamhardt Ranch, when he noticed a silver in
color sedan traveling at a low rate of speed ( 10 miles per hour), and was slowing down on the side of the road. BPA notified
Laredo Sector Communications (K AK-940) on the service radio to run a vehicle registration check on the vehicle. KAK-940
revealed the silver in color sedan was a 2010 Chevrolet, registered to Josue De Jesus Martinez from Mission, Texas.

3. BPA observed the vehicle and parked behind it do a welfare check on the Aveo. BPA approached the vehicle and
identified himself as a United Sates Border Patrol Agent. BPA asked the driver, later identified as (J. D. J. M.), if everything was
okay. J.D. J. M stated his vehicle had turned off and ran out of gas. BPA noticed three more passengers inside the vehicle. BPA
noticed they were avoiding eye contact and appeared to be nervous and fidgeting around. J. D. J, M stated they were going to work
at an unknown site. BPA conducted an immigration inspection on all the passengers. J.D. J. M stated he was a United States
Citizen, the front passenger, later identified as Luis Alonso SAA VEDRA-Sanchez, stated he was a Lawful Admitted Permanent
Resident (LAPR) but did not have his card with him. BPA questioned the passengers sitting on the back seat as per their
citizenship. The subject behind the driver, later identified as Boris Bladimir RODRIGUEZ-Penate, stated he was a citizen of El
Salvador with no documentation to enter or be in the United States legally. The subject behind the front passenger, later identified
as Kevin Daniel VENTURA-Medina, stated he was a citizen of Honduras with no documentation to enter or be the United States
legally. All subjects were placed under arrest and transported to the Hebbronville Border Patrol Station for further processing.

4, The driver, J. D. J. M, was not questioned and released due to his juvenile status.

5. At the Hebbronville Border Patrol Station, Luis Alonso SAA VERDRA-Sanchez was advised of his Miranda Warning in
the Spanish language as per Form 1-214, which he signed both acknowledging and waiving his rights. SAAVEDRA-Sanchez was
willing to provide a sworn statement without an attorney present.

6. Principal: SAA VEDRA-Sanchez stated he was picked up around 6:00 p.m., on December 17, 2019, by his friend
MARTINEZ, SAAVEDRA-Sanchez stated they went to Roma, Texas to a location where they picked up the two subjects that
SAAVEDRA-Sanchez assumed were illegal aliens due to their nationality. SAAVEDRA-Sanchez stated he received a text message
by a school acquaintance indicating where he was going to pick up and drop off the two subjects. SAAVEDRA-Sanchez stated he
was going to get paid $600 U. S. Dollars per person once they got picked up. SAAVEDRA-Sanchez stated they drove for about 40
minutes on the highway (SH 16) before stopping.

7. Material Witness: Kevin Daniel VENTURA-Medina provided the following sworn statement. VENTURA-Medina stated
he contacted an unknown person, referred to as a "Crosser", and made arrangements to cross into the United States. VENTURA-
Medina stated he was going to pay $650 U. S. Dollars in order to get to Houston, Texas. He paid $325 in order to get across the
river and he would pay $350 upon arriving to his destination. WENTURA-Medina stated that he entered the United States seven
days ago (December 10, 2019 around 12:00 p.m.) near Roma, Texas on a small raft. VENTURA-Medina stated he stayed in a stash
house upon crossing the Rio Grande River, and stayed in the house for seven days. VENTURA-Medina stated he was picked up by
a dark in color Chevrolet sedan and drove for about an hour before pulling over. WENTURA-Medina identified Luis Alonso
SAAVEDRA-Sanchez as the passenger of the car in a six photo lineup.

8. Material Witness: Boris Bladimir RODRIGUEZ-Penate provided the following sworn statement. RODRIGUEZ-Penate
Case 5:19-mj-03548 Document 1 Filed on 12/19/19 in TXSD Page 3 of 3

stated that his wife friend had contacted an unknown person for arrangements to cross into the United States. RODRIGUEZ-Penate
stated he was going to pay $2,000 U. S. Dollars in order to get to Houston, Texas. He paid $350 in order to get across the river and
rest of the amount ($1,650) upon arriving to his destination. RODRIGUEZ-Penate stated that the unknown people his wife had
made arrangements with had crossed him three days ago (December 14, 2019 at around 6:00 p.m.) near Roma, Texas on a small
raft. RODRIGUEZ-Penate stated he stayed in a stash house upon crossing the Rio Grande River, and stayed for about a day.
RODRIGEZ-Penate stated he was picked up by a dark in color Chevrolet sedan and drove for about an hour before pulling over.
RODRIGUEZ-Penate identified Luis Alonso SAA VEDRA-Sanchez as the passenger of the car in a six photo lineup.

SUBSCRIBED and SWORN to before me on
20th day of December, 2019

 

 

/S/ Steele, Joshua Border Patrol Agent

 

 

Signature of Judicial Officer Signature of Complainant
